July 6, 1932. The opinion of the Court was delivered by
The main questions presented by the appeal in this case are fully covered and disposed of by Judge Johnson in his decree which will be reported. His conclusions and the reasoning upon which they rest are entirely satisfactory to this Court. We deem it necessary to refer only to Exception 3, which assigns error to the Circuit Judge in admitting at the hearing on the appeal certain affidavits, on behalf of the contesters, to the effect that deponents had not heard of any citizen "who wanted to vote and failed to *Page 385 
register because the books were not open the full ninety days," and in refusing to give the contestants additional time in which to file counter-affidavits. Apart from affidavits, Judge Johnson's finding to the effect that there was no showing that any qualified elector of Cayce failed to register for the reason that the books were not kept open 90 days was fully supported by the record on appeal before him. Consequently, the affidavits admitted could not have materially affected his decision, and their admission, if error, was harmless.
We may add here, as some confusion may arise from the use by the Circuit Judge in his decree of the expression, "for the full period of ninety days," that his construction of the statute (Section 2288 of the Code of 1932) providing for registration of electors for a regular election in any incorporated city or town, "that the books of registration shall be opened ninety (90) days before the election and closed at least one week before the election," is a reasonable and proper one, and his use of the expression above referred to must be taken in connection therewith.
The judgment of the Circuit Court is affirmed.
MR. CHIEF JUSTICE BLEASE and MESSRS. JUSTICES CARTER and BONHAM and MR. ACTING ASSOCIATE JUSTICE W. C. COTHRAN concur.